              Case 7:18-cv-00107-DC-RCG Document 101-4 Filed 12/04/20 Page 1 of 9
                                                 EXHIBIT 4
Edmond Moreland

From:                Sprague, Jonathan A. <JSprague@littler.com> on behalf of Sprague, Jonathan A.
Sent:                Monday, July 27, 2020 10:45 AM
To:                  Edmond Moreland
Cc:                  Daniel Verrett; Jodon, G. Mark; Andy Barrett
Subject:             RE: TNT - Plaintiff depositions


Hi Edmond,

Have you been able to get dates for scheduling the depositions of McDonough, Garduno, and Spruill and rescheduling
the depositions of Marciano and Villa? If not, will you be filing withdrawals of these plaintiffs’ consents to join the
lawsuit? We’ve been trying to get these scheduled for weeks now with no luck, including Marciano’s and Villa’s no‐
shows. If these plaintiffs are going to stay in the case, we need to depose them. Otherwise, we may need to go ahead
and notice their depositions (at least for McDonough, Garduno, and Spruill) and ask for the Court’s assistance.

Additionally, given the difficulties we’ve had scheduling this group of depositions and the stark differences in testimony
from the plaintiffs we have deposed, we are going to need to depose all the plaintiffs in who are currently still in the
lawsuit. Please provide dates this week when the plaintiffs are available to be deposed between next week and the end
of August.

Please let me know if you’d like to discuss by phone.

Thank you,
Jonathan

From: Andy Barrett <andy@morelandlaw.com>
Sent: Wednesday, July 22, 2020 11:06 AM
To: Sprague, Jonathan A. <JSprague@littler.com>; Jodon, G. Mark <MJodon@littler.com>
Cc: Daniel Verrett <daniel@morelandlaw.com>; Edmond Moreland <edmond@morelandlaw.com>
Subject: RE: TNT ‐ Plaintiff depositions


[EXTERNAL E-MAIL]



Hello Jonathan,

As of right now we have not been able to reach any of them to schedule/reschedule.

Andy Barrett
Legal Assistant
Moreland Verrett, P.C.
700 West Summit Drive, Wimberley, TX 78676 | (512) 782-0567
andy@morelandlaw.com | www.austinovertimelawyers.com




                                                            1
              Case 7:18-cv-00107-DC-RCG Document 101-4 Filed 12/04/20 Page 2 of 9

From: Sprague, Jonathan A. <JSprague@littler.com>
Sent: Wednesday, July 22, 2020 9:23 AM
To: Edmond Moreland <edmond@morelandlaw.com>
Cc: Daniel Verrett <daniel@morelandlaw.com>; Jodon, G. Mark <MJodon@littler.com>; Andy Barrett
<andy@morelandlaw.com>
Subject: RE: TNT ‐ Plaintiff depositions

Good morning Edmond.

What is the status of scheduling McDonough, Garduno, and Spruill and rescheduling Marciano and Villa?

Thank you,
Jonathan

From: Edmond Moreland <edmond@morelandlaw.com>
Sent: Tuesday, July 14, 2020 2:44 PM
To: Sprague, Jonathan A. <JSprague@littler.com>
Cc: Daniel Verrett <daniel@morelandlaw.com>; Jodon, G. Mark <MJodon@littler.com>; Andy Barrett
<andy@morelandlaw.com>
Subject: RE: TNT ‐ Plaintiff depositions

Jonathan,

Do you have a couple of minutes to talk about the plaintiffs’ depositions this afternoon?



From: Sprague, Jonathan A. <JSprague@littler.com>
Sent: Tuesday, July 14, 2020 11:11 AM
To: Edmond Moreland <edmond@morelandlaw.com>
Cc: Daniel Verrett <daniel@morelandlaw.com>; Jodon, G. Mark <MJodon@littler.com>; Andy Barrett
<andy@morelandlaw.com>
Subject: RE: TNT ‐ Plaintiff depositions

OK. If we don’t get him scheduled this week, we still reserve the right to depose him later.

From: Edmond Moreland <edmond@morelandlaw.com>
Sent: Tuesday, July 14, 2020 11:10 AM
To: Sprague, Jonathan A. <JSprague@littler.com>
Cc: Daniel Verrett <daniel@morelandlaw.com>; Jodon, G. Mark <MJodon@littler.com>; Andy Barrett
<andy@morelandlaw.com>
Subject: RE: TNT ‐ Plaintiff depositions

No change. We’ll let you know if it does.

Edmond S. Moreland, Jr. | Moreland Verrett, P.C.
700 West Summit Drive, Wimberley, TX 78676 | (512) 842-6361
edmond@morelandlaw.com | www.austinovertimelawyers.com
*Board Certified - Labor and Employment Law - Texas Board of Legal Specialization

From: Sprague, Jonathan A. <JSprague@littler.com>
Sent: Tuesday, July 14, 2020 11:08 AM

                                                            2
              Case 7:18-cv-00107-DC-RCG Document 101-4 Filed 12/04/20 Page 3 of 9

To: Edmond Moreland <edmond@morelandlaw.com>
Cc: Daniel Verrett <daniel@morelandlaw.com>; Jodon, G. Mark <MJodon@littler.com>; Andy Barrett
<andy@morelandlaw.com>
Subject: RE: TNT ‐ Plaintiff depositions

Edmond,

What is the status on McDonough? We need to get him scheduled ASAP in case we need to re‐arrange the order.

Thanks,
Jonathan

From: Andy Barrett <andy@morelandlaw.com>
Sent: Monday, July 13, 2020 10:48 AM
To: Sprague, Jonathan A. <JSprague@littler.com>; Jodon, G. Mark <MJodon@littler.com>
Cc: Daniel Verrett <daniel@morelandlaw.com>; Edmond Moreland <edmond@morelandlaw.com>
Subject: RE: TNT ‐ Plaintiff depositions


[EXTERNAL E-MAIL]



Hello Jonathan,

Here are their locations:

        Villa: Falfurrias, TX
        Hardy: Conroe, TX
        Marciano: Houston, TX

Regards,

Andy Barrett
Legal Assistant
Moreland Verrett, P.C.
700 West Summit Drive, Wimberley, TX 78676 | (512) 782-0567
andy@morelandlaw.com | www.austinovertimelawyers.com




From: Sprague, Jonathan A. <JSprague@littler.com>
Sent: Monday, July 13, 2020 8:47 AM
To: Edmond Moreland <edmond@morelandlaw.com>; Andy Barrett <andy@morelandlaw.com>; Jodon, G. Mark
<MJodon@littler.com>
Cc: Daniel Verrett <daniel@morelandlaw.com>
Subject: RE: TNT ‐ Plaintiff depositions

Edmond,




                                                        3
             Case 7:18-cv-00107-DC-RCG Document 101-4 Filed 12/04/20 Page 4 of 9

We will be sending the notices for Villa, Hardy, and Marciano today. Our court reporting service needs to know the city
and state where the witnesses are located. Can you please provide that information for Villa, Hardy, and
Marciano? We will also need it once we get McDonough scheduled.

Thanks,
Jonathan

From: Edmond Moreland <edmond@morelandlaw.com>
Sent: Friday, July 10, 2020 12:19 PM
To: Sprague, Jonathan A. <JSprague@littler.com>; Andy Barrett <andy@morelandlaw.com>; Jodon, G. Mark
<MJodon@littler.com>
Cc: Daniel Verrett <daniel@morelandlaw.com>
Subject: RE: TNT ‐ Plaintiff depositions


[EXTERNAL E-MAIL]



I do not believe that we’ve heard from him yet. Andy can correct me if something has happened that I am not aware of.

Please go ahead and notice the other three so that we can firm up the schedule for Marciano and Villa. And thanks for
noticing them at 10.

Edmond S. Moreland, Jr. | Moreland Verrett, P.C.
700 West Summit Drive, Wimberley, TX 78676 | (512) 842-6361
edmond@morelandlaw.com | www.austinovertimelawyers.com
*Board Certified - Labor and Employment Law - Texas Board of Legal Specialization

From: Sprague, Jonathan A. <JSprague@littler.com>
Sent: Friday, July 10, 2020 11:21 AM
To: Andy Barrett <andy@morelandlaw.com>; Jodon, G. Mark <MJodon@littler.com>
Cc: Daniel Verrett <daniel@morelandlaw.com>; Edmond Moreland <edmond@morelandlaw.com>
Subject: RE: TNT ‐ Plaintiff depositions

Any update? I wanted to check before we serve the notices for the other three. Thanks.

From: Andy Barrett <andy@morelandlaw.com>
Sent: Thursday, July 9, 2020 5:38 PM
To: Sprague, Jonathan A. <JSprague@littler.com>; Jodon, G. Mark <MJodon@littler.com>
Cc: Daniel Verrett <daniel@morelandlaw.com>; Edmond Moreland <edmond@morelandlaw.com>
Subject: RE: TNT ‐ Plaintiff depositions


[EXTERNAL E-MAIL]



Jonathan,

No. We still have not heard from McDonough.
                                                           4
             Case 7:18-cv-00107-DC-RCG Document 101-4 Filed 12/04/20 Page 5 of 9


Andy Barrett
Legal Assistant
Moreland Verrett, P.C.
700 West Summit Drive, Wimberley, TX 78676 | (512) 782-0567
andy@morelandlaw.com | www.austinovertimelawyers.com




From: Sprague, Jonathan A. <JSprague@littler.com>
Sent: Thursday, July 09, 2020 8:53 AM
To: Andy Barrett <andy@morelandlaw.com>; Jodon, G. Mark <MJodon@littler.com>
Cc: Daniel Verrett <daniel@morelandlaw.com>; Edmond Moreland <edmond@morelandlaw.com>
Subject: RE: TNT ‐ Plaintiff depositions

Any update on this?

From: Andy Barrett <andy@morelandlaw.com>
Sent: Wednesday, July 8, 2020 8:52 AM
To: Sprague, Jonathan A. <JSprague@littler.com>; Jodon, G. Mark <MJodon@littler.com>
Cc: Daniel Verrett <daniel@morelandlaw.com>; Edmond Moreland <edmond@morelandlaw.com>
Subject: RE: TNT ‐ Plaintiff depositions


[EXTERNAL E-MAIL]



Jonathan,

Yes. We are still waiting to hear back from McDonough.

Andy Barrett
Legal Assistant
Moreland Verrett, P.C.
700 West Summit Drive, Wimberley, TX 78676 | (512) 782-0567
andy@morelandlaw.com | www.austinovertimelawyers.com




From: Sprague, Jonathan A. <JSprague@littler.com>
Sent: Wednesday, July 08, 2020 4:19 AM
To: Edmond Moreland <edmond@morelandlaw.com>
Cc: Jodon, G. Mark <MJodon@littler.com>; Daniel Verrett <daniel@morelandlaw.com>; Andy Barrett
<andy@morelandlaw.com>
Subject: RE: TNT ‐ Plaintiff depositions

Thank you for the update. For Houston, are you still waiting to hear back from McDonough?

From: Edmond Moreland <edmond@morelandlaw.com>
Sent: Tuesday, July 7, 2020 3:58 PM
To: Sprague, Jonathan A. <JSprague@littler.com>
                                                         5
              Case 7:18-cv-00107-DC-RCG Document 101-4 Filed 12/04/20 Page 6 of 9

Cc: Jodon, G. Mark <MJodon@littler.com>; Daniel Verrett <daniel@morelandlaw.com>; Andy Barrett
<andy@morelandlaw.com>
Subject: RE: TNT ‐ Plaintiff depositions

Jonathan,

As we discussed a few minutes ago, here is the schedule of plaintiffs’ deposition that we have been able to line up as of
now. We will continue to work on these. For the Houston depositions, please let me know how you would like to place
Marciano and Villa in the schedule as soon as possible so that we can firm up their date and time. Hardy has to go on
Friday afternoon.

Also, would you please notice the morning deposition for 9:00 a.m., instead of 8:00 a.m.? I ask solely for my own
purposes surrounding my family obligations in the morning.

Thank you.

JULY 16
Marciano and/or Villa (available all day)
JULY 17
AM: Marciano or Villa
PM: Hardy

JULY 22
None
JULY 23
AM: None
PM: Baete

AUGUST 19
AM: McCandless
This also is the only day Russell and Costlow are available. Can we fit all 3 in this day? I will discuss with Daniel whether
or not he can defend one of them.
AUGUST 20
AM: Raybion
PM: Venable


Edmond S. Moreland, Jr. | Moreland Verrett, P.C.
700 West Summit Drive, Wimberley, TX 78676 | (512) 842-6361
edmond@morelandlaw.com | www.austinovertimelawyers.com
*Board Certified - Labor and Employment Law - Texas Board of Legal Specialization

From: Sprague, Jonathan A. <JSprague@littler.com>
Sent: Tuesday, July 7, 2020 11:40 AM
To: Edmond Moreland <edmond@morelandlaw.com>
Cc: Jodon, G. Mark <MJodon@littler.com>; Daniel Verrett <daniel@morelandlaw.com>; Andy Barrett
<andy@morelandlaw.com>
Subject: RE: TNT ‐ Plaintiff depositions

Edmond,

We would like to depose Garduno in place of Wood.

                                                               6
              Case 7:18-cv-00107-DC-RCG Document 101-4 Filed 12/04/20 Page 7 of 9

Thanks,
Jonathan

From: Sprague, Jonathan A.
Sent: Monday, July 6, 2020 2:53 PM
To: 'Edmond Moreland' <edmond@morelandlaw.com>
Cc: Jodon, G. Mark <MJodon@littler.com>; Daniel Verrett <daniel@morelandlaw.com>; Andy Barrett
<andy@morelandlaw.com>
Subject: RE: TNT ‐ Plaintiff depositions

We will let you know who we want to depose in his stead. Thanks.

From: Edmond Moreland <edmond@morelandlaw.com>
Sent: Monday, July 6, 2020 2:28 PM
To: Sprague, Jonathan A. <JSprague@littler.com>
Cc: Jodon, G. Mark <MJodon@littler.com>; Daniel Verrett <daniel@morelandlaw.com>; Andy Barrett
<andy@morelandlaw.com>
Subject: TNT ‐ Plaintiff depositions

Jonathan,

We have just filed Kevin Wood’s notice of withdrawal of his consent. Please let us know who, if anyone, you would like
to substitute in his place.

Also, we are still working on scheduling with the others. I hope to have a report about how that is going later today or
tomorrow.



Edmond S. Moreland, Jr. | Moreland Verrett, P.C.
700 West Summit Drive, Wimberley, TX 78676 | (512) 842-6361
edmond@morelandlaw.com | www.austinovertimelawyers.com
*Board Certified - Labor and Employment Law - Texas Board of Legal Specialization


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
This email may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited. If you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email and delete all copies of this message.

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates worldwide through a
number of separate legal entities. Please visit www.littler.com for more information.


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
This email may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited. If you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email and delete all copies of this message.

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates worldwide through a
number of separate legal entities. Please visit www.littler.com for more information.


                                                             7
              Case 7:18-cv-00107-DC-RCG Document 101-4 Filed 12/04/20 Page 8 of 9


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
This email may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited. If you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email and delete all copies of this message.

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates worldwide through a
number of separate legal entities. Please visit www.littler.com for more information.


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
This email may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited. If you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email and delete all copies of this message.

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates worldwide through a
number of separate legal entities. Please visit www.littler.com for more information.


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
This email may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited. If you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email and delete all copies of this message.

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates worldwide through a
number of separate legal entities. Please visit www.littler.com for more information.


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
This email may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited. If you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email and delete all copies of this message.

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates worldwide through a
number of separate legal entities. Please visit www.littler.com for more information.


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
This email may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited. If you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email and delete all copies of this message.

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates worldwide through a
number of separate legal entities. Please visit www.littler.com for more information.


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
This email may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited. If you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email and delete all copies of this message.

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates worldwide through a
number of separate legal entities. Please visit www.littler.com for more information.
                                                             8
              Case 7:18-cv-00107-DC-RCG Document 101-4 Filed 12/04/20 Page 9 of 9


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
This email may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited. If you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email and delete all copies of this message.

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates worldwide through a
number of separate legal entities. Please visit www.littler.com for more information.




                                                             9
